internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl br2 plr-113916-00 date date legend trust a_trust b_trust c corp a corp b corp c partnership a partnership b partnership c individual a individual b individual c individual d individual e individual f individual g individual h individual i plr-113916-00 firm a fp fc1 fc2 fc3 fc4 fc5 fc6 fc7 year dear this private_letter_ruling is in response to your request dated date for a determination that trusts a through c domestic trusts corps a through c domestic corporations partnerships a and c domestic partnerships and individuals a through i u s citizens or residents hereinafter collectively referred to as taxpayers are eligible to make retroactive elections to treat certain investments in passive foreign investment companies pfics as qualified electing funds qefs pursuant to sec_1_1295-3 the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party trusts a through c corps a and b and partnerships a and c are limited partners of fp a limited_partnership organized in year under the laws of bermuda corp c and individuals a through f are shareholders of fc a pfic that is a limited_partner of fp individuals g through i are partners of partnership b a foreign_partnership that is a limited_partner of fp during year fp acquired the stock of three foreign_corporations fc1 fc2 and fc3 that are treated as pfics under sec_1297 under sec_1298 and pub_l_no sec redesignated the provisions contained under sec_1296 of the code as sec_1297 effective as of date for purposes of this document the former sec_1296 will be referred to herein as sec_1297 plr-113916-00 taxpayers are indirect shareholders of fc1 fc2 and fc3 for taxable_year ended december year fp elected to treat fc1 fc2 and fc3 as qefs and filed a form_8621 for each respective entity with fp’s u s partnership income_tax return fp also attached the pfic annual information statements for fc1 fc2 and fc3 to forms for such taxable_year no qef elections were made by taxpayers with respect to fc1 fc2 and fc3 for taxable_year ended december year taxpayers and fp have represented that the items of income and gain reported by fp to its partners on the schedules k-1 for the year taxable_year included the ordinary_earnings and net_capital_gain of fc1 fc2 and fc3 however the items of income and gain reported on the schedules k-1 did not specifically identify that such amounts included ordinary_earnings and net_capital_gain earned from pfics during year fc3 acquired the stock of three foreign_corporations fc4 fc5 and fc6 that are treated as pfics under sec_1297 through its direct ownership of fc3 fp is an indirect shareholder of fc4 fc5 and fc6 sec_1298 hence taxpayers are also indirect shareholders of fc4 fc5 and fc6 neither taxpayers nor fp filed a form_8621 with respect to their indirect ownership of fc4 fc5 and fc6 to elect qef status for such entities for year taxpayers have represented that for taxable_year ended december year the items of income and gain reflected in the ordinary_earnings and net_capital_gain of fc3 and reported by fp to its partners on the schedules k-1 included the ordinary_earnings and net_capital_gain of fc4 fc5 and fc6 the schedules k-1 however did not specifically identify that such amounts included ordinary_earnings and net_capital_gain earned from pfics firm a was fp’s tax advisor and u s income_tax_return_preparer for taxable_year ended december year firm a was competent to render u s tax_advice with respect to stock ownership in foreign_corporations and prepared fp’s u s partnership return of income form_1065 and the schedules k-1 for fp’s partners for year firm a had access to all relevant facts including financial information regarding fp’s investments in fc1 through fc6 fp and taxpayers relied on the tax services and advice provided by firm a fp did not notify taxpayers that it made investments directly or indirectly in foreign_corporations that were pfics although firm a possessed all relevant facts and financial information about fc1 through fc6 it did not advise taxpayers of the consequences of making or failing to make the sec_1295 qef election furthermore the items of income and gain reported on taxpayers’ schedules k-1 did not specify that such amounts included ordinary_earnings and net_capital_gain earned from pfics a u_s_person that owns stock in a pfic may elect under sec_1295 to treat the pfic as a qef pursuant to this election the u_s_person must include in gross_income its pro_rata share of the ordinary_earnings and net_capital_gain of the qef for the taxable_year sec_1293 plr-113916-00 the qef election may be made only by the first u_s_person in a chain of ownership from the pfic see notice_88_125 1988_2_cb_535 applicable to taxable years prior to date thus if a u_s_person holds an interest in a foreign_partnership that holds an interest in a pfic the qef election is made by the u_s_person generally a taxpayer makes the qef election by attaching a form_8621 to a timely filed income_tax return for the taxable_year to which the election applies see notice_88_125 1988_2_cb_535 however in certain circumstances a taxpayer may make the qef election retroactively sec_1_1295-3 sets forth the requirement for making a retroactive qef election by special consent sec_1_1295-3 provides that the commissioner will grant a retroactive qef election only if i the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 ii granting consent will not prejudice the interests of the united_states government as provided in sec_1_1295-3 iii the shareholder requests consent under sec_1_1295-3 before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and iv the shareholder satisfies the procedural requirements set forth in sec_1_1295-3 sec_1_1295-3 provides that reasonable reliance on a qualified_tax professional includes circumstances in which the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make the sec_1295 election a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or should have known that the foreign_corporation was a pfic and of the availability of a sec_1295 election or knew or reasonably should have known that the qualified_tax professional - a was not competent to render tax_advice with respect to the ownership of shares of a foreign_corporation or b did not have access to all relevant facts and circumstances sec_1_1295-3 defines the circumstances that would result in prejudice to the interests of the united_states government plr-113916-00 the interests of the united_states government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation fp attempted to make the qef election for fc1 fc2 and fc3 for the year taxable_year however as a foreign_person fp is not entitled to make the qef election rather the qef election should have been made by the first u_s_person that is the direct or indirect shareholder of fc1 through fc6 and thus the elections should have been made by taxpayers although taxpayers failed to make timely qef elections they may request the consent of the commissioner to make retroactive qef elections under sec_1_1295-3 for fc1 through fc6 effective for taxable_year ended december year in this case taxpayers relied on the professional tax services of firm a firm a had all relevant facts and financial information concerning fc1 through fc6 and knew that such entities were pfics firm a did not inform taxpayers that fc1 through fc6 were pfics and of the availability or consequences of making the qef elections rather firm a reported the ordinary_earnings and net_capital_gain of fc1 through fc6 in taxpayers’ schedules k-1 without identifying that such amounts related to income and gain earned from pfics therefore taxpayers were not aware that fp had invested in foreign_corporations that were pfics or that they could have made qef elections with respect to such investments taxpayers represent that they have reported on their respective returns for the tax years at issue the proper amount of ordinary_earnings and net_capital_gain of fc1 through fc6 to support this representation taxpayers have provided tax_return information to the commissioner for review based upon this review the commissioner is satisfied that granting consent to make retroactive qef elections would not prejudice the interests of the u s government no representative of the internal_revenue_service has raised upon audit the pfic status of fc1 through fc6 for any taxable_year in which fp held the stock in such foreign_corporations further taxpayers have satisfied the procedural requirements of sec_1_1295-3 based on the facts herein taxpayers are granted consent to make retroactive sec_1295 qef elections with respect to their indirect ownership in fc1 fc2 fc3 fc4 fc5 and fc6 effective for the year taxable_year taxpayers shall comply with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election this private_letter_ruling does not express an opinion about whether fp or taxpayers properly complied with the sec_1295 annual reporting requirements or the section plr-113916-00 annual income inclusions with respect to fc1 through fc6 for taxable years ended after year this private_letter_ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this ruling is forwarded to taxpayers and their second representative sincerely by valerie a mark lippe senior technical reviewer cc intl office of associate chief_counsel international cc
